EU-Georgia agreement on facilitation of issuance of visas - EU-Georgia agreement on readmission of persons residing without authorisation - Visa liberalisation scheme in Serbia and Former Yugoslav Republic of Macedonia - Implementation of the EU-Russia visa facilitation agreement (debate)
The next item is the joint debate on
the recommendation from the Committee on Civil Liberties, Justice and Home Affairs on the draft Council decision concerning the conclusion of the agreement between the European Union and Georgia on the facilitation of the issuance of visas (11324/2010 - C7-0391/2010 - 2010/0106(NLE)) (Rapporteur: Nathalie Griesbeck),
the recommendation from the Committee on Civil Liberties, Justice and Home Affairs on the draft Council decision on the conclusion of the agreement between the European Union and Georgia on the readmission of persons residing without authorisation (15507/2010 - C7-0392/2010 - 2010/0108(NLE)) (Rapporteur: Nathalie Griesbeck),
the oral question to the Commission on implementation of the EU-Russia visa facilitation agreement by Kristiina Ojuland, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B7-0568/2010),
the oral question to the Commission on implementation of the EU-Russia visa facilitation agreement by Manfred Weber, Simon Busuttil, Elmar Brok, Alojz Peterle, on behalf of the Group of the European People's Party - B7-0656/2010),
the oral question to the Commission on concerns about the correct application of the EU visa liberalisation scheme in Serbia and the Former Yugoslav Republic of Macedonia, by Simon Busuttil, Manfred Weber, Anna Maria Corazza Bildt, Monika Hohlmeier, on behalf of the Group of the European People's Party - B7-0654/2010).
Mr President, Commissioner, ladies and gentlemen, I am delighted to introduce these two reports this evening; reports, which I shall be presenting jointly, on the agreements between the Union and Georgia. The first concerns facilitation of the issuance of visas and the second the readmission of persons residing without authorisation.
By way of reminder, the first agreement on obligations relating to readmission provides for complete reciprocity to be applied to national citizens and nationals of third countries. It establishes readmission procedures - readmission requests, information, documents provided, proof, means of proof, deadlines, means of transfer, transport, transit, etc., unlike the case of the European Union-Pakistan readmission agreement, which you perhaps remember, and which I strongly opposed a few months ago. In this case, I should like to express my total satisfaction with this agreement, for the reason that it does indeed respect human rights and it should be possible to guarantee its application, since Georgia is a signatory to the Geneva Convention on Refugees and the European Convention on Human Rights. These are two prerequisites that are essential, in my view, for approval to be given to such an agreement.
The second agreement focusing on facilitation of the issuance of visas makes it possible for Georgian citizens, in particular, those who travel, such as students, journalists and so on, to obtain short-stay visas for travel to the European Union more easily, and thus to simplify significantly all the requirements for documents to be submitted in support of this type of application.
I should also like to remind you that, obviously, these two agreements go hand in hand, as, on the basis of the common approach, in principle, an agreement on facilitation of the issuance of visas can only be concluded if a readmission agreement exists.
There are therefore two important points to be raised. We have here an essential stage in the strengthening of relations between the Union and Georgia, which has, in recent years, demonstrated a clear desire for closer relations with us. These agreements are a first step in terms of privileged relations, a strong signal on the part of the Union towards Georgia.
Of course, these agreements are also of interest at the regional level. They will contribute to the efforts the Union has made to strengthen cooperation with other countries in the Southern Caucasus region as well. I certainly believe, as we all do, that this is also a way of encouraging Georgia to implement all the necessary reforms that the President, just a few days ago, reminded us were needed in the areas of liberty, security and justice. This will perhaps allow us to fight together still more effectively against clandestine immigration and to promote the development, in a nutshell, of democracy.
I therefore call upon you, ladies and gentlemen, to approve these two agreements concluded with Georgia. However, in conclusion, I should like to remind you, Commissioner, that although we cooperate very well with one another, a few months ago, when we were discussing the readmission agreement with Pakistan, you gave a solemn declaration to the effect that you would commit yourself to producing an evaluation of current readmission agreements and also a regular report to Parliament on these agreements, both those already concluded and those still under negotiation. I should like you to confirm once again, whether solemnly or otherwise, before this House, that we shall therefore not be kept on the sidelines, or too little involved or poorly informed, concerning the commencement and the progress of negotiations on agreements since your declaration. I believe that this is essential if we are to move forward together effectively in line with our values.
author. - Mr President, I must say that I am very happy that this debate on the EU-Russia visa waiver agreement is taking place today in this House, because this issue has been on the joint political agenda between the EU and the Russian Federation for so long now.
I welcome any political progress that was made in this regard at the summit last week. However, I will remain vigilant over the way it is put into practice.
Concerning the question to the Commission on the implementation of the EU-Russia visa facilitation agreement that I tabled on behalf of the ALDE Group, I wanted to learn what progress has been made so far and whether we are, at the moment, in a position to expect a breakthrough in tackling technical questions such as the requirement for EU citizens to register with the authorities within three days if staying in a private home in Russia.
I fully support the intended visa waiver agreement as a measure to enable Russian citizens to travel to the EU with minimum formalities, but I would expect the Russian side to apply the same stance to citizens of the European Union.
Another concern that one must address is security on the external borders of the Russian Federation, especially keeping in mind the illegal immigration flows from the south and elsewhere. The Russian side should secure full control over its borders, just as the European Union must exercise thorough border checks. The future visa waiver agreement must exclude any additional threats to the European Union.
Madam Commissioner, I very much look forward to your response.
Mr President, Commissioner, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) would also like to use today's debate to take a general look at the visa policy of the European Union.
Firstly, it is important to emphasise, to make ourselves aware, of the great value of this visa policy to the European Union. Since we are a common Europe, a common space for people, we are able to create a common visa policy. Our visa policy is therefore also a sign of European unity - a very successful sign of European unity - and it is important to point that out, particularly in times of crisis.
Secondly, we are calling for clear rules of play when it comes to visa facilitation. The technical standards that are to be maintained - at external borders and when issuing passports and identity papers - are clearly set out. We cannot make any political concessions as regards the upholding of these standards. In 2010, we found that in the Balkans, there was initially a focus on technical standards, but political arguments were then advanced with increasing vigour. When it comes to visa facilitation, however, one cannot stop at one country; we have to view the area as a whole. Yes, it is always difficult for us to weigh things up in an individual case. However, the core of the issue is that the technical standards must be upheld; the criteria must remain. I therefore also support our Commissioner when she says that these standards that we are demanding must also be implemented in reality. That is an important task of the Commission, because only then will our visa policy be accepted by our citizens.
Thirdly, I would like to mention that we welcome the fact that the last European Justice and Home Affairs Council discussed enabling visa facilitation to be rapidly lifted or withdrawn from individual states if they fail to implement the standards. The example of Serbia showed us that the result was a great influx of asylum seekers.
Moving on to my final point, for the time being - when talking about Ukraine and Russia - our group is highly sceptical as regards opening the doors quickly, because we have just seen in the case of Serbia that there will also be negative effects. We should therefore proceed with great caution when it comes to visa policy.
Member of the Commission. - Mr President, honourable Members, I will address all the questions. Thank you for placing this very important debate on the agenda.
Let me start by thanking Mrs Griesbeck for her support and her work in the Committee on Civil Liberties, Justice and Home Affairs on the EU-Georgia agreement with the adoption of a favourable opinion. Following the crisis in Georgia in the summer of 2008, it was decided at an extraordinary meeting of the Council of the European Union to step up relations with Georgia, including visa facilitation measures.
As you mention, Mrs Griesbeck, it is standard EU policy that a visa facilitation agreement cannot be offered to a third country without a readmission agreement, so the European Council's decision implied that the two should be negotiated and concluded in parallel.
I am very grateful to Mrs Griesbeck for having also noted the important step forward in relations between Georgia and the EU that these two agreements represent. The agreement is very much along the lines of a standard EU readmission agreement, covering nationals as well as third country nationals, and also safeguarding - as was said - respect for human rights through a 'non-effective' clause and an article on data protection.
The agreement also provides for the establishment of a joint readmission committee, tasked with monitoring implementation of the agreement. This is an important step towards smoother mobility between the people of Georgia and the European Union.
Georgia has already waived the visa requirement for EU citizens, and this agreement will facilitate mobility for Georgian citizens. The agreement will indeed make it easier, cheaper and quicker for Georgian citizens - more than 60 000 per year - to obtain a Schengen visa.
It will bring other concrete benefits: a 10-day deadline will be set for the processing of applications and the visa fee will be reduced from EUR 60 to EUR 35. There will be certain categories of applicants who will be free of charge: students, journalists, children, pensioners, the disabled, etc. They can also benefit from a simplified supporting documents requirement and a multi-entry visa if they need to travel. Also, holders of diplomatic passports will be entirely exempted from visa obligations, which will further strengthen official contacts between the EU and Georgia.
Mrs Griesbeck mentioned the evaluation. This has been slightly delayed, but I will present it by the beginning of next year - I hope no later than February. I will be happy to discuss it with the Civil Liberties Committee and Parliament. You also made reference to the programme for Pakistan. This has only been operational for 13 days so it is a little early to evaluate it, but we will, of course, be happy to keep you updated.
Concerning the issue raised by Mrs Ojuland of the visa facilitation agreement between the EU and Russia, this has been in force since 1 January 2007. It is one of the eight visa facilitation agreements that we have concluded. Particularly important elements are that it applies on a reciprocal basis to EU citizens also, as they are currently under a visa obligation for travelling to Russia.
It is also an important agreement in quantitative terms. According to statistics provided by Russia, more than 1.5 million visas were issued to EU citizens in 2008 and the same year, Member State consulates issued 3.5 million visas to Russian citizens. That is more than a quarter of all Schengen visas issued worldwide.
All EU and Russian citizens benefit from the general facilitation provided by this facilitation agreement, such as a reduced fee of EUR 35. Certain categories are also exempted under specific facilitation; there is a visa-free waiver and also a multi-entry visa.
The Commission has evaluated this facilitation and has found that it works quite well. However, there are some shortcomings, as were referred to. To address these, we adopted a month ago a recommendation for directives for the renegotiation of the visa facilitation with Russia. This relates entirely to further facilitation with regard to documentary evidence and the length of the visa application procedure, the extension of the provisions for the issuing of multiple-entry visas and a visa-free waiver for a number of well-defined categories of applicants.
As regards the specific issue of the implementation of Article 10 of the visa facilitation agreement, which provides for the simplification of the registration procedure, we noted in our evaluation that Russia had adopted some simplification; it is now possible to register by post, for example. The registration fee will be abolished by next year, but some of the other measures, such as the translation of the registrations into English and the possibility to register online, have not yet materialised. We are raising this issue with our Russian counterparts and in different fora, and we hope that this will take place very soon.
Concerning the other Eastern Partnership countries, there have been other steps as well. This was also in your question. We have visa facilitation with Moldova and Ukraine as from 1 January 2008, but we are also renegotiating these agreements.
Regarding Belarus, draft negotiating directives for visa facilitation were adopted by the Commission a month ago, and we will recommend multiple-entry visas with a long period of validity for bona fide travellers and set deadlines for processing visa applications, as well as possible exemptions for visa obligations for holders of diplomatic passports.
We will also adopt draft negotiating directives for a visa facilitation agreement with Azerbaijan and Armenia next year.
On the correct application of the visa liberalisation scheme that Mr Weber referred to, namely, that applicable to Serbia and the Former Yugoslav Republic of Macedonia, the Council decided, as was also said, to grant visa-free travel to the Former Yugoslav Republic of Macedonia, Montenegro and Serbia in 2009. The decision came following intensive dialogue and substantial progress by these countries on the main matters covered by the visa liberalisation dialogues. The dialogues have proved effective in implementing a lot of important reforms but, as was also pointed out, the visa-free regime comes with responsibilities and the countries concerned should take the appropriate measures to make sure that there is no abuse of the visa waiver.
Some Member States have experienced an increased number of asylum applications from these countries - notably Serbia and the Former Yugoslav Republic of Macedonia. These have to be assessed on an individual basis according to our legislation. We have taken a number of steps to address this situation: we have had high-level meetings with the Ministers of the Interior on the two questions, and there was a high-level visit to the two capitals by the Belgian Presidency and the Commission.
The authorities of these two countries have taken some steps. There have been new information campaigns organised to inform the citizens. There are instructions to the border police to deliver and to perform increased controls on people exiting the country and to inform travellers about the risk of unfounded applications for asylum.
When, earlier this autumn, we proposed lifting the visa requirement for the citizens of Albania and Bosnia and Herzegovina, both countries committed themselves to setting up information campaigns for their citizens on the rights and obligations arising from the visa waiver, and this has been done. These are very ambitious campaigns. In addition, after approval by the European Parliament and the Council, the Commission made a commitment to intensify post-visa liberalisation monitoring for all the Western Balkan countries.
There will be two parts to this. On the one hand, we will continue to assess the sustainable implementation of reforms by the countries concerned through the stabilisation and association process - in particular, in the area of justice, freedom and security. On the other hand, we will also act as a prevention mechanism against new situations of high in-flow of persons from the region. The collection of the necessary operational information that could help to prevent these situations was done early this year, and we will have active participation from Frontex, Europol, immigration liaison officers, Western Balkan police liaison officers and the secretariat of the Police Corporation Convention for South-East Europe, supported by the incoming presidencies - Hungary and Poland.
All the information exchanged and collected will be shared by EU Member States and, of course, when appropriate, with the countries of the Western Balkans. Such information will also feed into the Commission assessment to be carried out in the first semester of next year on post-visa liberalisation monitoring. I consider that these measures should contribute to avoiding the misuse of the visa-free travel regime, and I am confident that close cooperation between the countries of origin and EU destination countries, supported by the Commission, offers an effective response. We will, of course, continue to report regularly to the European Parliament and to the Council on the results of this monitoring mechanism, for the first time in June 2011.
Mr President, as the permanent rapporteur of the European Parliament for the European Union's cooperation with Georgia, as well as the rapporteur for the opinion of the Committee on Foreign Affairs on Mrs Griesbeck's reports, I would like to say a few words about these two agreements - the agreement on readmission and the agreement on visa facilitation between the European Union and Georgia. I feel duty-bound to say that these agreements were adopted by the Committee on Foreign Affairs by an overwhelming majority of votes.
I would like to add that at the previous parliamentary session, here in Strasbourg, we listened to a speech given by President Saakashvili; a speech which even in the eyes of those who would not consider themselves to be his fans was described as being matter-of-fact, balanced and rational. President Saakashvili, during his speech, not only declared his renunciation of the use of force and willingness to hold talks with Russia on difficult matters, but also declared that the main goal of Georgia's foreign policy would, of course, be European integration and NATO membership.
In my opinion, we have to remember that Georgia and the Georgians are today the most pro-European country and nation out of those countries that are included in the Eastern Partnership programme, although we must not, of course, talk about any deadlines, because talking about deadlines today would be a sure sign of madness. The European Union should give a positive and matter-of-fact response to Georgians' ambitions. We should be open to cooperation with Georgia.
These agreements that we are talking about today obviously do not constitute a revolution, but we all regard them as a step in the right direction. The key thing is to bring them into effect as soon as possible, because in my opinion, it would be wrong if people living in Abkhazia or South Ossetia, regions which have broken away from Georgia and whose residents hold Russian passports, had it easier today in terms of visas than people living in Georgia.
on behalf of the PPE Group. - Mr President, the EPP Group is in favour of the two proposals for EU-Georgia agreements: the readmission agreement and the visa facilitation agreement. I would like to refer to the last one, the visa facilitation agreement.
It simplifies the visa application for Georgians. Member States will apply uniform and simplified procedures. A visa will cost EUR 35, less than at present, and will allow a stay of up to 90 days every six months. Visa applications will be processed in 10 days, or in three days for some categories, or less in cases of emergencies. No visas will be required on diplomatic passports.
Free movement is one road to learning democracy and seeing it at work. The people-to-people direct contact means sharing values and realities. It creates trust. This is why I hope that more EU citizens will travel to Georgia and more Georgians will travel to the European Union.
Mr President, we would like to thank Commissioner Malmström for the information she has provided. Visa policy is a very important tool in our hands in that it can help us facilitate contacts between people, and bring the countries concerned closer to the European Union. From this point of view, this agreement between the European Union and Georgia is a very important one. I would like to say a few words about visa liberalisation in the countries of the Western Balkans, mainly about the problems that have arisen in connection with Serbia and Macedonia. We supported this agreement with an overwhelming majority in Parliament, and we consider it very important for the aforementioned reasons.
These countries undertook serious efforts to meet expectations, even though we often see that their political lives are divided. We have seen cooperation in these countries in this area. It is satisfying to see that the number of people travelling to the European Union has increased. We have the impression that the problems in Serbia and Macedonia are largely due to human trafficking, and that this definitely affects a smaller number of people, even if it causes serious problems. I believe that we have a shared responsibility. We have a shared responsibility to ensure that these countries, too, do everything in their power, both in respect of informing their citizens and taking decisive action. Serbia, by the way, has done so very quickly and efficiently.
I believe, however, that our own responsibility in this is also quite considerable. It is the responsibility of the Commission both to assist these countries in combating human trafficking and to provide information, monitor the events that take place in the area and truly increase the effectiveness of this otherwise very important tool, which we intend to continue to use in the future, both in connection with the countries of the Western Balkans and other countries. Furthermore, please allow me to state in a few words that we are very pleased that, although somewhat later and with a one-year delay, Albania and Bosnia and Herzegovina will also be joining the group of visa-exempt countries this year.
on behalf of the ALDE Group. - Mr President, I agree with Mr Weber of the EPP that EU visa policy is extremely valuable and that technical standards and conditions of visa facilitation and visa waiver must be met.
However, I do not believe that, in the case of the Balkan visa waiver, political considerations have overridden these technical standards. The Commission worked very hard to get document integrity, law enforcement and border controls up to scratch. We would devalue our own stance if we thought that the technical standards had not been met, because we voted to support that visa waiver.
Of course, it is of concern if concessions are abused, but there must be measured and proportionate responses. The countries concerned - as Commissioner Malmström said - have responsibilities and they must be reminded of them. The Commissioner has explained to us that there has been quite intense work, with high-level meetings with interior ministers, visits to capitals, encouragement to run information campaigns - and there is a specific commitment by Bosnia and Herzegovina and Albania to inform their citizens. Of course, if there are problems with one visa waiver agreement, this undermines the others, so there is a certain onus for responsibility and solidarity and for all citizens to be aware that they could harm other people's chances of free travel.
I personally am reassured - and I think my group will be - that the Commission will intensify its monitoring of respect for the agreement conditions and have a mechanism for flagging up problems through close cooperation with our partners. I hope that all groups will find that reassuring and adequate. As my neighbour, Mrs Macovei of the EPP, has said, people-to-people direct contacts create trust. That is the bottom line. That is the reason we support visa facilitation and visa waiver.
There has been broad based cross-party support in Parliament for this proposal because it is based on our EU experience and values. So do not let us overreact. There have been problems, but the Commission is on the case. Let us make sure that we do not undermine either the right to asylum or the visa waiver agreements.
on behalf of the Verts/ALE Group. - Mr President, our political group supports the visa facilitation agreement between the EU and Georgia.
However, we have some reservations on the agreement on readmission. We voted against it in the Committee on Civil Liberties, Justice and Home Affairs and submitted a written minority opinion, because the agreement contains numerous ambiguities which might be clarified in the Joint Readmission Committee. It does not include strict safeguards concerning the violation of fundamental rights and guaranteeing high standards of reception, which are poor in Georgia. It aims at returning people to a country where sexual and gender-based violence is rife and police ill-treatment tolerated. It applies also to those former residents of Abkhazia and South Ossetia who do not have any de facto links to Georgia.
And now some words on the visa agreement with Russia. Three years ago, a report was adopted on visa facilitation with Russia, which passed my own amendment saying that the requirement of the mandatory registration procedure is a serious obstacle to travel within Russia and the EU. Unfortunately, nothing has changed since that time and this is crucially important for my electorate who travel to Russia for private visits.
Mr President, Georgia today is a country that, despite facing many problems, is undergoing very dynamic social and economic changes. We should unambiguously and gladly welcome any way of showing Georgian society that the strength of these changes is being reflected in our reactions as European Union institutions. When it comes to Russia, too, we should consider in what context we see the visa regime with Russia. My feeling is that it should not be treated as a point of prestige for the authorities - that if we abolish the visa requirement, then the Russian authorities will negotiate well with the European Union. We should take a different view of it, in the context of ensuring modernisation and in the context of our relations with ordinary Russians.
For this reason, it should be stated explicitly that the process of abolishing visas, of opening up on the basis of established conditions, is a very positive one, which makes a positive contribution to our relations with societies in the East. The myth that visas are some kind of crucial element for our security should be debunked, and it should be said, perhaps particularly clearly in the European Parliament, and repeated at every opportunity: visas build walls, unnecessary walls. Within the EU-Ukraine Parliamentary Cooperation Committee that I chair, we have examined a special report with non-governmental organisations in which we researched this issue. The report shows clearly that visas are, in fact, not an important security instrument; visas are a way of separating European Union societies from those in the East, whereas we should always be open. This is our duty as parliamentarians.
Mr President, on behalf of my group, I can say that we support the facilitation of the issuance of visas, but at the same time, everything must be done to ensure compliance with the technical requirements prescribed in regulations. On behalf of my electors in Latvia, I also support those facilitations connected with travel from Russia to the European Union, for this is very important in circumstances such as a family's ability to come together, as in Latvia there are many mixed families and relatives where some live in one country and some in the other. This is also essential for tourism, which is developing strongly recently. Moreover, there has already been positive feedback on what has already been achieved by way of visa facilitation. This is also essential for business. If we look at Latvia's business relationships with Russia, these are seven times greater when it comes to imports, and eight times greater for exports. This is all very positive. I wish the Commission success in implementing it all.
Mr President, as we all know, the visa exemption has applied to biometric passport holders from FYROM, Serbia and Montenegro since 19 December 2009. Nonetheless, concerns are being voiced by Member States of the European Union - and were voiced today by Commissioner Malmström - about the increase in the number of asylum applications by Serbian and FYROM citizens and the possibility of a situation arising which will jeopardise the issuing of visas and the point of the measure.
My country, Greece, backed the prospect of abolishing visa requirements for citizens from all Western Balkan countries, as real proof of their European prospects. This was first formulated on the agenda in Thessaloniki in June 2003 and in the spirit of the Greek initiative for Agenda 2014. This notwithstanding, I must express my concern as to whether the criteria of the road map are being applied by these countries and as to whether immigration flows from these countries to Member States of the European Union are being controlled, especially now that the European family is being shaken by the financial crisis and cannot bear the weight of more immigrants. We have to understand that more visa facilitation agreements are designed to facilitate travel within the European Union, not immigration or other illegal activities, such as human trafficking.
(NL) Mr President, last month, the European Commission rightly sent the governments of Serbia and Macedonia a letter of warning concerning the alarming increase in asylum applications from these two countries. Mr President, it leaves a particularly sour taste in the mouth that in the very same month, this House decided to grant a visa waiver for Albania and Bosnia. Obviously, these two countries also immediately began behaving in a way similar to the conduct which led to that first letter of warning.
Mr President, that should never have been allowed to happen, but it is not yet too late. The waiving of the visa requirement also comes with a certain responsibility and, if this responsibility is not taken, then we have to act. The Commission must haul the Serbian and Macedonian ambassadors over the carpet and demand that they take action. If it were up to me, we would revoke that visa waiver today, but the Commission will probably not be in favour of that, so what I do want the Commission to say is that it will have the courage to penalise any continued misconduct on the part of these Balkan countries.
Serbia and Macedonia are the forerunners of Bosnia and Albania. It is time that we sent out a clear signal to these two Balkan countries and doing so would be a good thing.
(ES) Mr President, the increase in asylum applications on behalf of citizens of Serbia and the Former Yugoslav Republic of Macedonia requires measures protecting the amendment of Regulation (EC) No 539/2001.
Visas are an instrument included in the framework of immigration policies; their purpose is to legalise the entry and temporary stay in a country where the applicant is neither a non-national nor a resident.
Regulation (EC) No 539/2001 provides for an evaluation mechanism for visa extension, in which certain requirements in relation to illegal immigration, public order and security, the Union's external relations, territorial cohesion and the principle of reciprocity must be fulfilled. This mechanism could also function in the opposite direction.
Asylum, on the other hand, is an instrument of protection that cannot be used incorrectly. It should be pointed out that the purpose of the European Union's common policy in this area is to preserve the integrity of asylum as an instrument of protection for the persecuted, prioritising the principles of the Geneva Convention and the New York Protocol, applying common criteria for the identification of people who genuinely require international protection and a guaranteed common minimum level of benefits in all Member States for the welfare of those people.
Asylum is therefore an instrument of humanitarianism and solidarity and, hence, exclusive in its purpose and nature. This is why it is important that the European Union reacts and helps the Serbian and Former Yugoslav Republic of Macedonian authorities to adopt sufficient measures regarding the requirements that must be fulfilled to benefit from refugee status or subsidiary protection status, thereby avoiding improper or fraudulent use of them.
(RO) Mr President, thank you, Commissioner, for the information which you have provided us with regarding the visa facilitation regulations, especially for Georgia, the Republic of Moldova and the countries of the former Yugoslavia. Indeed, the timing of our debate coincides with the introduction of the visa waiver for citizens from Bosnia and Herzegovina and Albania, including the option to suspend the agreement quickly if problems arise, such as a deluge of asylum applications.
I believe that any attempt to turn the clock back on the European Union's policy towards the Western Balkans would be a mistake. Lifting the barriers preventing free movement can make an important contribution to closing the wounds of the past. At the same time, I think that closer cooperation is required between the European Union and these states in order to discourage the flood of asylum applications, tighten border controls, provide correct information to local citizens and combat the organised crime networks involved in human trafficking and in exporting crime and prostitution. All these measures can help reduce the incidence of these activities.
(NL) Mr President, we have a situation where a number of misguided Serbs and Macedonians have applied for asylum in Belgium, Sweden and Germany since the introduction of visa-free travel. I support the call of the Group of the European People's Party (Christian Democrats) for us to ensure that the inhabitants of the Balkans are better informed, but there is something else important to bear in mind here.
First of all, there are other people, too, who do not understand what visa-free travel actually entails. I have heard Dutch members of this Parliament saying, in all seriousness, that we are now going to have hordes of asylum seekers coming to take our jobs, just like the Poles did, and I am not even talking about the delegation of the Dutch Freedom Party (PVV). That suggestion is not only absolutely ridiculous, but could also do a great deal of harm. They are playing on the fear and ignorance of our citizens.
Secondly, those asylum seekers were almost exclusively members of ethnic minorities. If there is anything on which we need to call Serbia and Macedonia to account, it is that they have to do much more to improve the position of these ethnic minorities. So yes, let us ensure that the inhabitants of the Balkans are better informed, but let us also ensure that members of this House and citizens and ministers of the EU are better informed of what visa-free travel actually entails.
(SK) Mr President, we are considering whether the current agreement concluded between Russia and the European Union fulfils our expectations and whether the two-way movement of people matches their interest in travelling.
Commissioner, I can tell you without the slightest hesitation that the current visa regime is deficient and is particularly damaging to the EU. Russia has changed enormously since the time of the former Soviet Union. The middle class is solvent and is interested in learning about the world, travelling, relaxing and shopping. When my country acceded to the Schengen area, we had to impose restrictions on Russian citizens travelling to Slovakia, in accordance with EU rules. The financial impact was serious, with tour operators and shops losing many good customers. The European visa regime discourages respectable Russians from travelling to Slovakia, while not restricting the less respectable from migrating in the slightest. I therefore firmly believe that if we care at all about respectable Russians, we will try to open our economic space and make use of the potential that exists in Russia in order to expand and enhance cooperation between our countries.
Mr President, I am so glad that in two days, the people of Albania and Bosnia and Herzegovina can finally celebrate the granting of visa-free travel to the EU Schengen area - just before Christmas. Their happiness is my happiness. I have been fully committed to supporting and accelerating the visa liberalisation process for all countries of the Western Balkans and, finally, almost all of them will be able to enjoy the opportunity to visit and study in our countries for three months.
Our oral question to the Commission has to be seen in a positive spirit. It is to make sure that this new freedom is not put at risk. The visa-free regime is not about asylum for political or economic reasons. It is not about permanent residence. It is not about a work permit.
I would like to welcome the steps that Commissioner Malmström has already taken - in particular, with the authorities of Serbia and FYROM - showing the determination of the Commission to keep the process on track and to ensure correct application of the regime. Thank you for your response.
Now we have to continue working together to prevent and address any misinterpretation, misunderstanding or misuse. The responsibility continues to lie with the authorities of the region. We welcome the fact that Albania and FYROM have already successfully launched an information campaign, and we encourage all the countries in the region of the Western Balkans to do the same and to step up measures to prevent abuse.
We ask the Commission to continue monitoring, as it does already, and to report to us. Developing people-to-people contact, as you have already said, is essential for democracy and stability in the region. Let us not put that at stake in a European perspective. My commitment continues to be whole-hearted.
(RO) Mr President, one essential condition for a complete waiver of visas between the Russian Federation and the European Union is fulfilment of the commitments made through the 2007 agreement. The Russian authorities have repeatedly requested that the short-stay visa requirement be lifted. The EU, on the other hand, has preferred a gradual approach, reflected by a list of joint measures. I feel it is important for all the technical conditions to be met before implementing a decision on visa liberalisation, for example, improvements in border management standards, document security or the fight against corruption.
Russia must also confirm by deeds its intention to achieve tangible results in settling unresolved conflicts in the region. It has a firm responsibility in this regard. Resolving the conflict in Transnistria is a political priority for my country. We support the continuation of formal discussions as part of the 5+2 negotiations, with the aim of identifying a lasting solution. It must fully respect international law and the Republic of Moldova's sovereignty.
I would also like to mention the situation of the Eastern Partnership countries, which include Georgia and the Republic of Moldova. They have been waiting a long time for visa liberalisation and have implemented numerous reforms with this in mind. I wish to point out that the Republic of Moldova is a great advocate of this measure within the Eastern Partnership. I want to stress that if Russia achieves a relaxation of the visa scheme before the EU's close neighbours, the latter would find this demoralising. This would prove that the status of Partnership countries does not count for very much when strategic concessions from the Union are at stake.
(PL) Mr President, we are supposed to speak about visas; we are supposed to speak about visas in terms of statistics and what the European Union has done. In this Chamber, there is widespread satisfaction. I would like all of you who have spoken with such satisfaction today to try and imagine having to stand for 10 or more hours in a queue, bear humiliation and discomfort and stand in the rain in terrible conditions in order to get a visa. People have to stand and they have to pay one third of their salary to get a visa. They also have to hear that diplomats in their country do not need visas, and finally, after trying to get a visa several times, because they need one, they get a single-entry visa, despite wanting a Schengen visa, but they did at least get a visa for the country in question.
The visa procedure should weigh heavily on our conscience. It is nothing short of a humiliation for millions of people - the people who stand in those queues. Let us remember this when expressing the satisfaction that is so widespread in this Chamber today. I understand that we use the visa procedure as a carrot and stick, but this should apply to governments, and we should sympathise with the people who stand in the queues.
Madam Commissioner, you are from Sweden. As you know, in the 1970s, your country, with Austria, was one of only two countries where there was a no-visa regime for the communist countries. As a citizen of Poland, I visited your country in 1976. Why? Because travelling to Sweden was visa-free. Of course I love your King, Swedish freedom and the economy, but please remember that, as long as we have visas, we should not feel comfortable.
Mr President, speaking on behalf of the EPP Group, we look at visa facilitation and visa liberalisation policy very positively, because we think that this is a very positive instrument with which to deal with third countries, especially those countries that lie in our near neighbourhood. So our initial outlook is clearly positive.
Visa facilitation is the first step, and this week we are giving it to Georgia. It is a first step, but it is an important step in what my colleague, Anna Maria Corazza Bildt, has called people-to-people contact. Visa facilitation normally goes together with readmission agreements. Madam Commissioner, we also attach a great deal of importance to readmission agreements because we want to make sure that people who are illegally staying in EU territory are asked to leave. This is the only way in which we can win public trust for visa facilitation and eventual visa liberalisation. The two go together, so we ask you to work harder to increase the network of readmission agreements that we have with third countries.
As for visa liberalisation, we did this last year for Serbia, Macedonia and Montenegro. It is good to see that our friends from Albania and Bosnia and Herzegovina are now going to benefit from it, too. We wholeheartedly accept this and feel that this is a very good step towards further European integration and certainly to bring the citizens of these countries closer to us.
When we decide on these dossiers, we are always very careful to take a decision which is not political but is primarily taken on technical grounds - i.e. countries must first fulfil technical criteria before they get our positive decision. A decision would also, of course, be political, but it must rely primarily on technical assessments.
I emphasise this because it is mostly up to the Commission to come to us and say that a particular country has passed the technical criteria. Therefore, when we have cases of abuse with people coming from a visa liberalisation country, such as Serbia or Macedonia, and asking for asylum in EU countries, we have to ask whether the technical assessment has been carried out fully and correctly, because it is clearly not compatible with visa liberalisation to have someone coming to the European Union and asking for asylum. This tells us that something, somewhere, has gone wrong. It is legitimate for us to ask what went wrong and to get a reply.
Finally, we must take this opportunity to send a clear message to the countries involved - especially those such as Serbia and Macedonia involved in cases of abuse - that they should clearly tell their citizens what visa liberalisation is all about. It is not about going to EU countries to settle there or to find work, but it is a simple visa waiver for a limited period of time - simply for a visit. This applies to the European Commission too. It is important for the Commission to work hand-in-hand with these countries to make sure that this message gets through.
(IT) Mr President, ladies and gentlemen, I support my fellow Members' request for the Commission to undertake an assessment concerning the implementation of the EU-Russia visa facilitation agreement.
This shows the common intention of the parties to strive for the complete abolition of visa requirements in the long term, in view of the impact that appropriate implementation of the objectives of facilitating and simplifying visa issuance procedures could have both on individuals and on the development of economic and trade relationships.
I believe, therefore, that it is important to monitor the implementation of this agreement; this would allow for considerable development of concrete personal, cultural, scientific and economic links between the European Union and its main Western European negotiating partner.
(HU) Mr President, Commissioner Malmström's response was reassuring in respect of Serbia and Macedonia in that we do not intend to throw the baby out with the bath water. It would be a serious mistake to reintroduce visa obligations for Serbia and Macedonia just because there have been problems in connection with these two countries. Mrs Malmström has indicated this, and I am convinced that the Hungarian Presidency will be a partner in this matter in the following term, since Hungary, as a neighbour of Serbia, has an important stake in the resolution of these problems for the sake of good neighbourly relations, as well as the community of 300 000 Hungarians living in Serbia. It is evident that the majority of tasks will have to be undertaken by the governments of Serbia and Macedonia and, as Mrs Malmström mentioned, it is they who must provide information to their citizens. However, I would still like to point out that the old Member States that are facing these asylum issues must also review whether their asylum policies are appropriate, as they are also granting asylum to applicants to whom it should not be granted.
Madam President, visa facilitation and visa liberalisation are undoubtedly intended to be favourable terms. They are always defended on the grounds that they have nothing to do with immigration and everything to do with education and tourism - two more favourable terms.
You can call me a cynic, but students do not always come to study and tourists do not always visit for a limited period. They sometimes come to the EU in order to work and to live. The idea that people are always truthful about their intentions is not borne out from experience.
In the present crisis, jobs are scarce - especially unskilled jobs - and the demand for housing accommodation always exceeds supply. The jobs that illegal migrants fill are often jobs that could be filled by citizens of Member States and the conditions and pay are frequently below the minimum. We must not even pretend that turning a blind eye to illegal migration is an act of generosity. It leads to poverty wage rates, unsafe conditions, exploitation and abuse.
(EL) Madam President, I, too, have taken the floor in order to endorse what has been said by my fellow Members as regards our acceptance in principle and the positive approach to visa exemptions. It goes without saying that we have seen abuse and bad examples, poorly worded texts which we have identified and hastened to rectify, ever since this exemption started. It is vital that the Commission and the Commissioner in person cooperate with the authorities in the countries from which problems have emanated; I refer, of course, both to the Former Yugoslav Republic of Macedonia and to Serbia. It is precisely because we are moving towards exemptions for other countries - and that, I repeat, is a move in the right direction - that our guide should perhaps be this: closer cooperation with the authorities in these countries, possibly also specific action which can guide us in future, alongside the application of these control agreements.
(HU) Madam President, ladies and gentlemen, the relations between Russia and the EU have always represented a special relationship, considering the respective positions of both parties as a major power. It is without doubt that, due to this status, there will be disagreements on certain issues, and several issues will be seen differently. However, we must not forget, and I actually need to emphasise this, that Russia does not only belong to Europe in a geopolitical sense, but also in respect of its culture and history. These ties make visa facilitation measures between the two parties indispensable, and the Jobbik Movement for a Better Hungary supports these. Similar to certain Member States of the EU, Russia can determine its administrative obligations relating to visas independently, and these need to be based on reciprocity. The situation of Serbia is far from being so unambiguous, as unfortunately, the Hungarian minorities and other minority groups still suffer several disadvantages to this day. The European Parliament and the European Union must investigate this matter in any case.
(PL) Madam President, at the same time as liberalising the visa regime, we should also send out clear signals regarding our values. This is not just about opening doors, because we should open them as wide as possible; it is also about promoting democracy in the countries neighbouring the European Union. We should, therefore, support those countries that are truly striving for democracy and the rule of law and which respect European values. However, it seems to me that, first and foremost, we should liberalise the visa regime for the post-Soviet countries, and only then for Russia.
Here, I agree with those who have said that if we liberalise the visa regime for Russia before doing so for the residents of Ukraine and other post-Soviet countries, it will send out a very bad signal. In Georgia, it may be the case that in areas occupied at present by Russia, many people will want to obtain Russian citizenship and have it approved, as this will mean a free pass for Russia. Let us treat the visa regime also as a tool to promote democracy.
Member of the Commission. - Madam President, I would like to thank the honourable Members for this debate. I fully agree with you that visa facilitation and visa liberalisation is a very strong tool for increasing people-to-people contact. Not only ordinary citizens, students, tourists; it also increases business possibilities and that is a very good thing.
We have decided in the European Union to move towards visa liberalisation with the Western Balkans. That in itself is a political decision. It shows political will, and that is very important, but the achievement of this goal can only be very technical and very strict. We cannot abolish visas unless we have very strict criteria.
These criteria are open. They are transparent. They are the same for everybody and they are bringing about important reforms in the countries that want to achieve visa facilitation and visa liberalisation. And yes, Mr Busuttil, the Commission does monitor this very closely and the expert missions are composed also of experts from Member States. All these reports and all this work is done in a very transparent way.
Having said that, there have been a few cases of abuse, notably in Serbia and in the Former Yugoslav Republic of Macedonia. Now, this should not overshadow that overwhelmingly; it works well, but there are abuses. The Commission has addressed that. We have been there. We have talked to our interlocutors. The Belgian Presidency has been very active.
We are trying to assess this problem. It is mainly a small group of criminal networks that encourage people in remote areas to travel to the European Union under false premises in the hope that they will receive asylum. We will, of course, examine all these applications on an individual basis, but very many of them are unfounded and this is why we need to address these networks. This is being done and we are in dialogue with the authorities from these countries.
I was personally in Tirana and in Sarajevo only a month ago, together with the Belgian Minister, in order to reinforce this message, that this is very important but beware of abuses. We said it to all the Ministers, to members of the parliament, members of civil society, the universities and, I think, all the TV channels that we could find in these countries, in order to make it very clear that this is a fantastic opportunity but please do not abuse it.
We have an evaluation and monitoring mechanism in place and I will be happy to report to you later this spring on how it is working.
On Russia, this has indeed led to a lot of good things, to increased mobility between our countries. According to all evaluations, confirmed by Member States, there are no signals that the visa facilitation has led to any increased security threats or to increased irregular immigration. We are now identifying a list of common steps for Russia and the European Union to take in order to open possibilities for further talks on moving towards visa liberalisation.
On Georgia, I just want to reiterate to my Green friends what the rapporteur has also said, that they have acceded to the Council of Europe and the European Convention of Human Rights on the readmission agreement. EU laws also require Member States to individually assess an asylum application and, should there be a need for international protection, they must, under EU law, respect that and also the principle of non-refoulement, that is, not to return a person to a country if there is a possibility that this person will be subjected to persecution or serious harm.
Overall, I think that this was a very good debate. I am looking forward to reporting to you on the evaluation of the readmission agreement. They are indeed very hard to negotiate, Mr Busuttil, but we are working on it. As I said earlier in this debate, there will be an evaluation at the beginning of next year and I will be happy to come to Parliament and to discuss its conclusions and how we can move further in facilitating these kinds of agreements with third countries.
Madam President, I, too, am pleased, just like our Commissioner, at the quality of our debate, which has demonstrated the genuine responsibility of our institutions in general.
This responsibility has also been expressed through the replies made by the Commissioner, the commitments made and reiterated through the various evaluation meetings arranged for February and June 2011. Of course, I did not want one immediately as regards Pakistan. I was, in point of fact, reminding you of our fundamental positions. I also wanted to thank her for the willingness that she expressed in terms of reciprocal security, of replies to questions, of openness and cooperation, of adjustments and the fight against abuses and in terms of respect for these different legal circumstances.
Although these agreements rightly provide a legal framework for organising the facilitation of visas and readmission procedures, under exact and strict conditions, this must not be confused with the absolute necessity we also have of defining the terms and the parameters of a European right to asylum.
In conclusion, I believe that this policy is a little like the two-headed god, Janus Bifrons. We have spoken about policy and about procedure. As far as I am concerned, Janus represents two profiles, procedure and policy, of a single face. It has a technical face, that of procedures, that of conditions of law and of respect, but it also has a political face characterised, as certain fellow Members have said, by consolidation, by cooperation, by an opening of the Union towards third countries, a sign of our values, but it is also a case of registering a form of response to Europeans' willingness to make this opening.
I should like to conclude by saying that we must balance these elements and do everything to make them clear to our citizens. We need to make it clear to them what a three-month visa really is and hence avoid ambiguities and other misunderstandings that could arise. I am counting on you, Commissioner.
The joint debate is closed.
The vote will take place on Tuesday, 14 December.
Written statements (Rule 149)
Maintaining the exemption from visa obligations is not only a technical issue, but clearly a political matter as well. However, exemptions from visa obligations are always based on mutual trust and mutual commitments. Today's debate conveys the message to the countries concerned that the long list of tasks that lies before them as a result of their commitment does not end after being granted visa exemption, and that they still need to provide their citizens with information about what visa-free travel entails in order to prevent abuses of this opportunity. The visa exemption granted to Serbia and Montenegro will provide an opportunity to acquire a European perspective primarily to the young people on whom the Europe of the future will be built. The exemption granted two years ago carried an important political message for these countries, and withdrawing it would have severe consequences. Of similar importance is the maintenance of visa exemption for the Hungarians living in Vojvodina, for those citizens who live on either side of the border, speak the same language, and cultivate close family and cultural ties. For countries rushing towards EU membership, the creation of the conditions of coexistence, regardless of borders, is of special importance.
Every liberalisation of visa requirements goes towards meeting the expectations of the people living in the countries affected by the liberalisation. I would like to stress that the agreement facilitating the issuing of visas between the EU and Georgia cannot be viewed separately from the agreement on the readmission of illegal immigrants. We have been talking about this for a long time in Europe, because visa policy is particularly important for the EU.
Visa liberalisation means that EU countries are opening up to the citizens of Balkan countries, thereby creating possibilities for participating in EU dialogue and learning about democracy. However, along with liberalisation, we have to take into account the fact that making it easier to cross borders may make life easier for illegal immigrants and criminal groups. The Member States should apply uniform procedures for issuing visas, because Albania and Bosnia and Herzegovina are waiting their turn. The European Commission must abide by the conditions for visa liberalisation and monitor the situation so that good solutions do not give rise to difficulties within EU Member States. Additionally, it is important for countries to cooperate and to make use of experience gained to date with regard to the visa issuing procedure.
I believe that Serbia has made great efforts so far to meet the EU's expectations and continue on its path towards integration. The following measures were achieved in 2009 and 2010: visa liberalisation, launch of the ratification process for the stabilisation and association agreement and the European Commission's approval to draft the opinion on Serbia's application to join the EU.
However, it is regrettable that the Serbian authorities have not publicised in the media and adequately explained what the establishment of the visa-free travel regime introduced in 2009 entails so that their citizens do not abuse this scheme. I hope that this alarming rise in the number of applications for asylum in the EU submitted by Serbian citizens will not harm Serbia's integration process. I firmly believe that the Serbian authorities will respond promptly. I also should recall that the path to accession depends on the individual efforts made by Serbia to comply with the Copenhagen criteria and the stabilisation and association agreement.
In connection with the general topic of this debate (visas), I would like to talk about two issues which are specific, but, in my opinion, of the highest importance. Both issues are very sensitive from the perspective of successfully implementing the European good neighbourhood policy. First, there is the matter of implementing the agreement on visa facilitation between the EU and Russia. In my opinion, it is not enough just to criticise - from the standpoint of an overall assessment of how the agreement is functioning - certain measures which Russia has unfortunately also had to apply against citizens travelling from EU countries. This is necessary because of the general security situation in the country, and the measures, such as, for example, the obligation to register, do not essentially complicate visa facilitation. The second issue is the apparent concern regarding the proper implementation of the system for relaxing the EU visa regime in Serbia, Macedonia and Montenegro. This concern has reportedly stemmed from an increase in the number of asylum applications from citizens of these countries, and measures against the relevant domestic bodies have been put forward as a solution. This is misleading and beside the point. The EU and NATO have long had a major influence on the overall political situation in the Balkans. These organisations should, first and foremost, pursue the sort of measures and the sort of policies in the Balkans that will not force people to leave this sorely tested region.
We must not count our chickens before they are hatched. We will only believe in the agreement with Moscow to remove trade barriers once it has been ratified and implemented. In this context, we simply need to think of the Russian decision to withdraw from the signing of the Energy Charter. It will also become clear whether the Kremlin really intends to comply with EU calls for visa facilitation. Visa liberalisation for the Western Balkans, which is an area only a fraction the size of Russia, has resulted in a wave of asylum seekers, so what can we expect to happen when the visa restrictions for the seventh largest country in the world in terms of population are lifted? If a large number of Islamists from the Caucasus have Russian citizenship, will we be allowing potential terrorists into the country without visa requirements? Whether we are talking about Serbia, Georgia or Macedonia, we must take a close look at the situation and, if necessary, continue to work on appropriate readmission agreements. We must evaluate the experiences of lifting visa regulations for the Balkan countries, bring the Schengen Information System II (SIS II) up to date and monitor the implementation of the visa requirements in Moscow. We must also keep an eye on the increase in the number of refugees leaving the Caucasus and the central Asian countries for Russia, together with the growth in the number of asylum seekers from those countries which want visa restrictions to be removed.
According to data held by Russia's statistics agency, in 2008, more than 1.5 million Russian visas were issued to EU citizens, and 3.5 million EU visas were issued to Russian citizens. That is more than a quarter of all Schengen visas issued worldwide. EU-Russia visa policy is an important instrument for deepening interpersonal relations and enabling Russia to move closer to the EU. I would like to draw attention to the difficulties faced by the inhabitants of the Russian Federation's Kaliningrad Region. The majority of the inhabitants of this Russian island surrounded by EU Member States receive single entry short-stay Schengen visas. Most Kaliningrad inhabitants travelling through neighbouring EU Member States have to pay a visa fee every time and stand in queues at the consulates of EU Member States. Recently, representatives from social organisations in Kaliningrad, picketing at the building of the European Commission in Brussels, called for the introduction of special conditions of travel to EU Member States for the enclave's inhabitants, without tying this issue to EU-Russia talks on a visa-free regime.
The past few years have seen the start of favourable processes in Western Balkans states, which seem to efface the memory that fifteen years ago, the region was still a war zone within Europe. Undoubtedly, the EU's exemplary assistance in the process of democratic development in the Western Balkans and the fact that it kept open the prospect of accession for the countries of this region contributed to these developments. The decision on visa liberalisation taken one year ago introduced the European practice of the freedom of movement to Macedonia, Montenegro and Serbia, a clear sign of care on the part of Europe. Without doubt, the matter of immigration is once again becoming a serious domestic policy issue in some of the Member States, and is exacerbated by the economic crisis. However, I believe that European solidarity must be exercised in spite of the crisis, if we wish to avoid a resurgence of nationalism and protectionism. Although the Western Balkans are not yet part of the EU, stability in South-East Europe can only be achieved through EU enlargement in the Balkans. The EU must strictly monitor compliance with the technical requirements related to border protection but, at the same time, it must offer assistance to ensure that the citizens of Western Balkan states see a realistic chance for their lives to improve, and that they consider EU accession an attainable goal. We must assist the region in its journey towards social and economic development through efficient information, even greater solidarity, and additional financial means, so that these citizens can find prosperity in their own home countries.